Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicant asserts (pages 7-9 of remarks):
a)	Wang does not disclose or suggest an indication to modify any session, let alone "to modify a single-access packet data unit (PDU) session to a multi-access PDU session," as required by claim 1. 
b)	However, Examiner very kindly directs applicant to WTRU may initiate establishment for a single-access PDU session. After receiving the PDU session establishment request, the NW may decide to establish a multi-access PDU session according to the WTRU's subscription information and/or registration status over various access networks and/or network policies. The NW may indicate (i.e. indication) that the PDU session is set up for multiple accesses and/or the information of the additional access network (e.g., an N3IWF identifier) in the PDU session establishment accept message (therefore, WTRU is receiving the indication to modify) (emphasis added). A WTRU and/or one or more network entities may extend an initial single-access PDU session to a multi-access PDU session (emphasis added). The initial single-access PDU session may be established over 3GPP access network and/or non-3GPP access. The single-access PDU session may be extended to a multi-access PDU session. The initial single access type may be a 3GPP access type, which may be extended to having one or more non-3GPP type accesses. The initial single access type may be a non-3GPP access type, which may be extended to having a 3GPP access type (Wang, ¶0169-170). 
c)	Applicant further asserts: Wang's WTRU does not receive "an indication to modify a single-access packet data unit (PDU) session to a multi-access PDU session" as recited in claim 1.
d)	However, Examiner very kindly directs applicant to When the AMF receives the PDU session request on a different access with the same PDU session ID and/or other PDU session parameters, the AMF may determine that the request is to establish a multi-access PDU session. The AMF may proceed with multi-access PDU session establishment. When a multi-access PDU session is established, the access network that has higher priority, e.g., the access network that has been used to carry session management signaling, may be designated as the master access network. The access network with lower priority may be designated as a secondary access network. Such access priority indication may be transmitted to the WTRU during PDU session establishment, e.g., in a PDU establishment accept message (e.g., element 10, 11 shown in FIG. 8). The network may allow downlink data transmission when the WTRU is connected (e.g., in CM_CONNECTED mode) over the master access network. If the WTRU is in IDLE state over the master access, the WTRU may not attempt UL data transmission, and the network may not attempt DL transmission over the secondary access (e.g., even if the WTRU is connected with the secondary access network). When the WTRU enters Connected mode over the master access network, the WTRU may include the multi-access PDU session in the selective PDU session list to be activated. In examples, the WTRU may initiate establishment for a single-access PDU session. After receiving the PDU session establishment request, the NW may decide to establish a multi-access PDU session according to the WTRU's subscription information and/or registration status over various access networks and/or network policies. The NW may indicate that the PDU session is set up for multiple accesses and/or the information of the additional access network (e.g., an N3IWF identifier) in the PDU session establishment accept message. A WTRU and/or one or more network entities may extend an initial single-access PDU session to a multi-access PDU session. The initial single-access PDU session may be established over 3GPP access network and/or non-3GPP access. The single-access PDU session may be extended to a multi-access PDU session. The initial single access type may be a 3GPP access type, which may be extended to having one or more non-3GPP type accesses. The initial single access type may be a non-3GPP access type, which may be extended to having a 3GPP access type (Wang, ¶0167-170). Therefore, WTRU receive an indication to modify a single-access packet data unit (PDU) session to a multi-access PDU session. 
e)	Applicant also asserts: in Wang, the PDU session is set up for multiple accesses by Wang's NW, and Wang's NW has no need to send an indication to Wang's WTRU "to modify a single-access packet data unit (PDU) session to a multi-access PDU session," as recited in claim 1. 
f)	However, Examiner very kindly point out that WTRU (i.e. wireless device) is requesting from the NW/network and then network indicate or send indication that  PDU session is set up for multiple accesses and/or the information of the additional access network for extending or modifying single-access packet data unit (PDU) session to a multi-access PDU session (Wang, ¶0167-170).
g)	Applicant also asserts: the fact that an initial single-access PDU session can be extended to a multi-access PDU session does not specifically disclose or suggest a wireless device receiving any indication to modify, let alone "an indication to modify a single-access packet data unit (PDU) session to a multi-access PDU session via a second access network," as recited in claim 1. 
h)	However, Examiner very kindly point out AMF receives the PDU session request on a different access with the same PDU session ID and/or other PDU session parameters, the AMF may determine that the request is to establish a multi-access PDU session. The AMF may proceed with multi-access PDU session establishment. When a multi-access PDU session is established, the access network that has higher priority, e.g., the access network that has been used to carry session management signaling, may be designated as the master access network. The access network with lower priority may be designated as a secondary access network. Such access priority indication may be transmitted to the WTRU during PDU session establishment, e.g., in a PDU establishment accept message (e.g., element 10, 11 shown in FIG. 8). The network may allow downlink data transmission when the WTRU is connected (e.g., in CM_CONNECTED mode) over the master access network. If the WTRU is in IDLE state over the master access, the WTRU may not attempt UL data transmission, and the network may not attempt DL transmission over the secondary access (e.g., even if the WTRU is connected with the secondary access network). When the WTRU enters Connected mode over the master access network, the WTRU may include the multi-access PDU session in the selective PDU session list to be activated. In examples, the WTRU may initiate establishment for a single-access PDU session. After receiving the PDU session establishment request, the NW may decide to establish a multi-access PDU session according to the WTRU's subscription information and/or registration status over various access networks and/or network policies. The NW may indicate that the PDU session is set up for multiple accesses and/or the information of the additional access network (e.g., an N3IWF identifier) in the PDU session establishment accept message. A WTRU and/or one or more network entities may extend an initial single-access PDU session to a multi-access PDU session. The initial single-access PDU session may be established over 3GPP access network and/or non-3GPP access. The single-access PDU session may be extended to a multi-access PDU session. The initial single access type may be a 3GPP access type, which may be extended to having one or more non-3GPP type accesses. The initial single access type may be a non-3GPP access type, which may be extended to having a 3GPP access type (Wang, ¶0167-170). Therefore, Wang teaches receiving by WTUR/UE over various access networks (first, second, or more) (i.e. 3GPP access network)) indication to extend or change or modify from initial single-access PDU session to a multi access PDU session. 
i)	Applicant further asserts (pages 10-12 of remarks): 
Tang does not disclose or suggest "sending, by the wireless device ... a parameter ...," as recited in claim 1, let alone "in response to the indication to modify the single-access PDU session to the multi-access PDU session," as also required by claim 1. In fact, Tang at pages 10 and 11 relied by the Office Action does not describe Tang's UE (allegedly the wireless device) sending any parameter, let alone "a parameter indicating that the multi-access PDU session via the second access network cannot be established for the wireless device," as required by claim 1. 
j)	However, Examiner very kindly point out the activated reason comprises the following one or more PDUs to be activated for the session to be transmission data, session attribute of the PDU to be activated session; wherein the session attribute of the PDU to be activated session to identify the PDU to be activated session for a particular PDU (Tang, page 2). Also, the session management function entity after determining the current network of the session attribute is changed, performing the PDU session modification process; a particular PDU session indication information after the session management function entity sends the updated PDU by the session modification process to access and mobility management function entity. Optionally, the SMF entity determines the current network session attribute is changed, comprising: the session management function entity receives the session modification request PDU sent by the UE after determining the change of the session attribute of the current network, or performing a session management policy modification process receiving policy management function entity informs the session management function entity after determining the current network session attributes is changed; or after the session management function entity determining the unified data management entity updates the session management data, determining the current network session attributes change; or the session management function entity according to the notification of the local policy or the RAN, determining the current network session attributes have changed (Tang, page 3). Further, activation reason with multiple PDU session to be activated when a hypothesis comprises a PDU  to be activated session A, session B, to be activated PDU to be activated session C PDU  to be activated session A is data to be transmitted, cause to be activated is activated cause an activation session PDU  B of session attributes session for a particular PDU , PDU  session C to be activated to be transmission data. if the current network does not support a specific session, the session management function entity after the user plane resource management, the PDU  to be activated session B activation failure, the session management function entity sends the reason activation failure to the access and mobility management function entity, wherein the activation failure reason can be information indicating the current network does not support the particular session (emphasis added) (pages 10-11).
k)	Applicant also asserts: Tang's activation failure reason (alleged as a parameter) "indicating the current network does not support the particular session" (page 11, lines 4 and 5 of Tang) only indicates that a network does not support a session, and is not involved with "the multi-access PDU session via the second access network" and "the wireless device," as required by claim 1. Therefore, Tang's activation failure reason sent by the SMF entity fails to disclose or suggest "a parameter indicating that the multi-access PDU session via the second access network cannot be established for the wireless device," as required by claim 1. 
l)	However, Examiner very kindly point out that indicating the current network does not support the particular session indicates that a network does not support a session, and the multi-access PDU session modification via the second access network is not supported or cannot be established (emphasis added) (Tang, pages 2-3 and 10-11). 

m)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-2, 6-7, 21-22, 25-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0178196 A1) in view of TANG (CN 111107664 A). 
As per claim 1, Wang teaches a method comprising: receiving, by a wireless device via a first access network (Wang, ¶0169, receiving by UE over various access networks (first, second, or more) (i.e. 3GPP access network)), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Wang, ¶0169, the NW or network indicate (i.e. indication) that the PDU session is set up for multiple accesses for additional or second access network; also see ¶0170, extending or changing or modifying from initial single-access PDU session to a multi access PDU session). 
	However, Wang does not explicitly teach sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session, a parameter indicating that the multi-access PDU session via the second access network cannot be established for the wireless device.
	In the same field of endeavor, TANG teaches sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session (TANG, page 6 and page 10 after mode 3, sending by the UE to session management function and in response to the PDU session modification), a parameter indicating that the multi-access PDU session via the second access network cannot be established for the wireless device (TANG, pages 10-11, information indicating that multiple PDU session failed or cannot be established for the UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of TANG into invention of Wang in order to support session selective activation or deactivation of characteristic of the PDU where the UE establishing a plurality of session PDU, PDU session can select activation or deactivation portion to reduce delay time delay sensitive service recovery and reliability of services (TANG, background). 
As per claim 2 as applied to claim 1 above, Wang teaches, wherein the computing device comprises a session management function (SMF) (Wang, ¶0156, session management function or SMF).  
As per claim 6 as applied to claim 1 above, Wang teaches wherein the receiving the indication comprises receiving a session modification command (Wang, ¶0171, extension or modification of PDU session; also see ¶0110, PDU session modification message) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Wang, ¶0231, PDU session identity).
As per claim 7 as applied to claim 6 above, Wang teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Wang, ¶0135, traffic rule of multi access PDU session). 
As per claim 21, Wang teaches a method comprising: receiving, by a wireless device via a first access network (Wang, ¶0169, receiving by UE over various access networks (first, second, or more) (i.e. 3GPP access network)), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Wang, ¶0169, the NW or network indicate (i.e. indication) that the PDU session is set up for multiple accesses for additional or second access network; also see ¶0170, extending or changing or modifying from initial single-access PDU session to a multi access PDU session). 
	However, Wang does not explicitly teach sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session, a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device.
	In the same field of endeavor, TANG teaches sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session (TANG, page 6 and page 10 after mode 3, sending by the UE to session management function and in response to the PDU session modification), a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device (TANG, page 10, information indicating that multiple PDU session activated or can be established for the UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of TANG into invention of Wang in order to support session selective activation or deactivation of characteristic of the PDU where the UE establishing a plurality of session PDU, PDU session can select activation or deactivation portion to reduce delay time delay sensitive service recovery and reliability of services (TANG, background). 
As per claim 22 as applied to claim 21 above, Wang teaches, wherein the computing device comprises a session management function (SMF) (Wang, ¶0156, session management function or SMF).  
As per claim 25 as applied to claim 21 above, Wang teaches wherein the receiving the indication comprises receiving a session modification command (Wang, ¶0171, extension or modification of PDU session; also see ¶0110, PDU session modification message) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Wang, ¶0231, PDU session identity).
As per claim 26 as applied to claim 21 above, Wang teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Wang, ¶0135, traffic rule of multi access PDU session). 
As per claim 27, Wang teaches a method comprising: sending, by a base station to a wireless device via a first access network (Wang, ¶0169, sending by network (i.e. base station 114) to WTRU over various access networks (first, second, or more) (i.e. 3GPP access network)), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Wang, ¶0169, the NW or network indicate (i.e. indication) that the PDU session is set up for multiple accesses for additional or second access network; also see ¶0170, extending or changing or modifying from initial single-access PDU session to a multi access PDU session); sending, to a computing device, an acknowledgment for modifying the single-access PDU session to the multi-access PDU session (Wang, ¶0169-170, sending PDU session establishment accept message for extending or modifying from the single-access PDU session to the multi-access PDU session). 
	However, Wang does not explicitly teach receiving, from the wireless device, in response to the indication to modify the single-access PDU session to the multi-access PDU session, a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device.
	In the same field of endeavor, TANG teaches receiving, from the wireless device, in response to the indication to modify the single-access PDU session to the multi-access PDU session (TANG, page 6 and page 10 after mode 3, receiving from the UE in response to the PDU session modification), a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device (TANG, page 10, information indicating that multiple PDU session activated or can be established for the UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of TANG into invention of Wang in order to support session selective activation or deactivation of characteristic of the PDU where the UE establishing a plurality of session PDU, PDU session can select activation or deactivation portion to reduce delay time delay sensitive service recovery and reliability of services (TANG, background). 
 	As per claim 28 as applied to claim 27 above, Wang teaches wherein the acknowledgement comprises a session modification command acknowledgement (Wang, ¶0169-170, session establishment accept message for extending or modifying from the single-access PDU session to the multi-access PDU session).   
As per claim 29 as applied to claim 27 above, Wang teaches wherein the computing device comprises an access and mobility management function (AMF) device (Wang, ¶0140, AMF).  
 	As per claim 30 as applied to claim 27 above, Wang teaches wherein the second access network comprises a non-3GPP access network (Wang, ¶0170, non-3GPP access network). 
As per claim 31 as applied to claim 27 above, Wang teaches wherein the sending the indication comprises receiving a session modification command (Wang, ¶0171, extension or modification of PDU session; also see ¶0110, PDU session modification message) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Wang, ¶0231, PDU session identity).
As per claim 32 as applied to claim 31 above, Wang teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Wang, ¶0135, traffic rule of multi access PDU session). 
 	As per claim 33 as applied to claim 27 above, Wang teaches, wherein the sending the acknowledgement for modifying the single-access PDU session to the multi-access PDU session (Wang, ¶0169-170, sending session establishment accept message for extending or modifying from the single-access PDU session to the multi-access PDU session) is based on receiving the parameter indicating that the wireless device has radio coverage for the second access network (Wang, ¶0032 , based on indication that WTRU has a coverage  (i.e. network coverage) via access networks (i.e. non-3GPP access network)). 
	As per claim 35 as applied to claim 1 above, Wang in view of TANG teaches, wherein the parameter indicates that the second access network is not available (TANG, page 11, lines 1-5, current network does not support the particular service therefore is not available). 
	As per claim 36 as applied to claim 1 above, Wang further teaches, determining that the wireless device has no access coverage for the second access network (Wang, ¶0171, determining existence of a coverage hole in the access network, therefore no coverage). 
 	As per claim 37 as applied to claim 21 above, Wang in view of TANG teaches, wherein the parameter indicates that the second access network is available (TANG, page 11, lines 1-5, current network support the particular service therefore it is available). 
	As per claim 38 as applied to claim 21 above, Wang further teaches, determining that the wireless device has access coverage for the second access network (Wang, ¶0032, determining that the access network provide coverage). 
 	As per claim 39 as applied to claim 27 above, Wang in view of TANG teaches, wherein the parameter indicates that the second access network is available; or that the wireless device has access coverage for the second access network (Wang, ¶0032, determining that the access network provide coverage). 
B)	Claims 5, 20, 23-24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0178196 A1) in view of TANG (CN 111107664 A) and further in view of DAO (US 20180198867 A1). 
 	As per claim 5 as applied to claim 1 above, Wang in view of TANG does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network (DAO, ¶0280 and ¶0282, based on the indication of radio capability to change or modify PDU session via RAN nodes (first, second, or more)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
 	As per claim 20 as applied to claim 1 above, Wang in view of TANG does not explicitly teach sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify the existing single- access PDU session to the multi-access PDU session using the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify an existing single- access PDU session to the multi-access PDU session using the second access network (DAO, ¶0444, sending to SMF session Modification rejected (i.e. negative acknowledgement) which indicates rejection of PDU sessions modification using target/second RAN).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
	As per claim 23 as applied to claim 21 above, Wang in view of TANG does not explicitly teach sending, by the wireless device via the second access network, an indication for registration of the second access network. 
In the same field of endeavor, DAO teaches sending, by the wireless device via the second access network, an indication for registration of the second access network (DAO, ¶0282, sending via RAN nodes (i.e. target RAN) an indication for registration).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003). 
 	As per claim 24 as applied to claim 21 above, Wang in view of TANG does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network (DAO, ¶0280 and ¶0282, based on the indication of radio capability to change or modify PDU session via RAN nodes (first, second, or more)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
 	As per claim 34 as applied to claim 27 above, Wang in view of TANG does not explicitly teach wherein the parameter further indicates that the wireless device supports the multi-access PDU session.
 	In the same field of endeavor, DAO teaches wherein the parameter further indicates that the wireless device supports the multi-access PDU session (DAO, ¶0151, parameters indicating that UE is supporting multiple PDU sessions).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).                                                                                                                                                                                          
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643